Case 8:19-cv-02417-DOC-KES Document 39 Filed 05/11/20 Page 1 of 1 Page ID #:147



                          UNITED STATES DISTRICT COURT                                 JS-6
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. SA CV 19-02417-DOC                                         Date: May 11, 2020

 Title: Tito Vasquez v. West Coast Flooring Outlets Inc. et al.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:
                None Present                                  None Present



        PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING ACTION

       Plaintiff failed to timely file an amended complaint in this action. Dkt. 36.
 Accordingly, the action is DISMISSED without prejudice for lack of prosecution.




                                                                 Initials of Deputy Clerk: kd
  MINUTES FORM 11
  CIVIL-GEN
